         Case 1:08-cv-04405-PKC-PK Document 631-5 Filed 06/17/19 Page 1 of 3 PageID #: 18628
                                                                                 3154

         JPMorgan Chase & Co.
         PO Box 183164
         Columbus, OH 43218-3164



            MORRISON MAHONEY LLP
            120 BROADWAY SUITE 1010
            NEW YORK, NY 10271




Page 1                                                                                         3
     Case 1:08-cv-04405-PKC-PK Document 631-5 Filed 06/17/19 Page 2 of 3 PageID #: 18629

                                                                                                                      CHASE 0
                                                                                                                  Court Orders and Levies
                                                                                                                         P.O. Box 183164
                                                                                                                Columbus, OH 43218-3164
                                                                                                                   Phone: 1-866-578-7022
Monday, Apr 16, 2018

MORRISON MAHONEY LLP
120 BROADWAY SUITE 1010
NEW YORK, NY 10271


RE: ALLSTATE INSURANCE COMPANY ET AL v. MARK MIRVIS, Index No.: 08CV4405PKCPK

JPMorgan Chase Bank, N.A is in receipt of your Information Subpoena against the following debtor(s): MARK MIRVIS'


Memo: NO HOLDS PLACED



                                               Answers for the Information Subpoena


Answerl                                    CREDIT CARDS ENDING IN 1892-BALANCE $5,967.76 ; 0201 BALANCE
                                           OF$3,887.07 ; 3906 BALANCE OF $3,182.23 ; 0184 BALANCE OF $5,967.76 ;
                                           0438 - CLOSED. HOME EQUITY ENDING IN 5266 BALANCE OF $657,063.94
                                           OPEN DATE 04/04/2005 . ALL OTHER REQUEST AND INFO NOT FOUND IN
                                           CUSTOMER SYSTEMS
Artswer2--                                 INFORMATION NOT FO_UND IN CUSTOMER_SYSTEMS _ _
Answer3                                    INFORMATION NOT FOUND IN CUSTOMER SYSTEMS
Answer4                                    INFORMATION NOT FOUND IN CUSTOMER SYSTEMS
Answer5                                    INFORMATION NOT FOUND IN CUSTOMER SYSTEMS
Answer6                                    INFORMATION NOT FOUND IN CUSTOMER SYSTEMS
Answer7                                    Name: VICTOR R GONZALEZ, Phone : 866-578-7022, Processor Title: Doc Review
                                           Sr Specialist II


These responses are based upon a search of data contained in JPMorgan Chase Bank, N.A's centralized customer identification and account information
system. That system may not necessarily capture all relevant information concerning the judgment debtor(s) or accounts.



Please allow this letter to serve as JPMorgan Chase Bank, N.A's answer to the Information Subpoena. If you should have any questions regarding this
matter, please contact JPMorgan Chase Bank, N.A at 1-866-578-7022.



Sincerely,



VICTOR R GONZALEZ
Doc Review Sr Specialist II
JPMorgan Chase Bank, N.A.




COAL-13Apr18-1885                                                                                                                        Page 1 of 2
SD_SwomDocumentExecution_000138920077
A35
     Case 1:08-cv-04405-PKC-PK Document 631-5 Filed 06/17/19 Page 3 of 3 PageID #: 18630

Subscribed and sworn to before me on this                  /7           day of   20 (




                                                                                        NOTARY PUBLIC

      Residing at: County of R)"9)git1`+9                  , State of

     My commission expires'


          s ........:::::.::.
                                      RITA PEREZ
         ii  ):**. (-61. Notary Public, State of Texas
         ..:.:       .1.-: .-..
         STA            .."3.i:
                          7.,:: Comm. Expires 01-28-2020
            -r).4... - ,t4.
           %%,;r,.....           Notary ID 130514969




COAL-13Apr18-1885                                                                               Page 2 of 2
SD_SwornDocumentExecution_000138920077
A35
